Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 06/16/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of (U.S. Patent No. 9,993,488). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a dry powder composition comprising dry particles that comprise acetylsalicylic acid or a pharmaceutically acceptable salt thereof, wherein the dry particles have a mass median aerodynamic diameter (MMAD) within a range of about 0.5 µm to about 10 µm, wherein the composition further comprises one or more phospholipids in an amount ranging from about 0.1% (w/w) to about 10% (w/w) of the composition, wherein the acetylsalicylic acid or a pharmaceutically acceptable salt thereof is an amount greater than 50% (w/w) of the composition, and wherein the MMAD varies less than about 10% after the dry powder composition is stored at 30°C at 65% relative humidity for about 4 weeks or, wherein the MMAD varies less than about 10% after the dry powder composition is stored at 50°C at 75% relative humidity for about 2 weeks, or wherein the MMAD varies less than about 10% after the dry powder composition is stored at 50°C for about 5 days.
The patented claims recite a dry powder composition for delivery to a subjects lungs by a dry powder inhaler, the composition comprising dry particles that comprise acetylsalicylic acid, or a pharmaceutically acceptable salt thereof; wherein said dry particles have a mass median aerodynamic diameter (MMAD) within a range of 0.5 µm to 5 µm,  wherein said dry particles have a DV50 in a range of 3-6.7 µm and a DV10 in a range of 0.9-3.3 µm wherein the dry particles further comprise a pharmaceutically acceptable excipient, wherein the pharmaceutically acceptable excipient comprises one or more phospholipids in an amount ranging from 0.1% (w/w) to 10% (w/w) of the composition, wherein acetylsalicylic acid, or a pharmaceutically acceptable salt thereof, is in an amount of 50% (w/w) or more of the composition, and wherein the dry powder composition is free of carrier particles. The instant claims do not comprise carrier materials and thus the patented claims read on the instant dry powder composition comprising acetylsalicylic acid.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of (U.S. Patent No. 10,772,832). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a dry powder composition comprising dry particles that comprise acetylsalicylic acid or a pharmaceutically acceptable salt thereof, wherein the dry particles have a mass median aerodynamic diameter (MMAD) within a range of about 0.5 µm to about 10 µm, wherein the composition further comprises one or more phospholipids in an amount ranging from about 0.1% (w/w) to about 10% (w/w) of the composition, wherein the acetylsalicylic acid or a pharmaceutically acceptable salt thereof is an amount greater than 50% (w/w) of the composition, and wherein the MMAD varies less than about 10% after the dry powder composition is stored at 30°C at 65% relative humidity for about 4 weeks or, wherein the MMAD varies less than about 10% after the dry powder composition is stored at 50°C at 75% relative humidity for about 2 weeks, or wherein the MMAD varies less than about 10% after the dry powder composition is stored at 50°C for about 5 days.
The patented claims recite a dry powder composition comprising dry particles that comprise acetylsalicylic acid or a pharmaceutically acceptable salt thereof in an amount of 50% (w/w) or more of the composition, wherein the dry particles have a mass median aerodynamic diameter (MMAD) within a range of 0.5 µm to 5 µm,  wherein said dry particles have a DV50 in a range of 3 µm to 6.7 µm and a DV10 in a range of 0.9 µm to 3.3 µm, wherein the composition further comprises one or more phospholipids in an amount ranging from 0.1% (w/w) to 10% (w/w) of the composition, and wherein the MMAD varies less than about 10% after the dry powder composition is stored at 50.degree. C. at 75% relative humidity for about 2 weeks. The patented powder composition reads on the instantly recited dry powder composition comprising acetylsalicylic acid.
The rejections are maintained pending submission of terminal disclaimer.
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612